ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.
Examiner's amendment rejoining claims and canceling the restriction requirement
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The 4/7/2021 restriction requirement is canceled and claims 4, 14 and 22 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)
Reasons for allowance
11/11/2021 claims 2-3, 5-13, 15-21 and 23-26 are allowed for the reasons of record and as summarized here.  (Claim 1 is canceled.)

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising error reduction in sequence read counts and more generally reducing error in sequencing to detect presence or absence of a microduplication or a microdeletion in a sample.  In this regard, Applicant's 11/11/2021 remarks at pp. 10-12 support withdrawal of the rejection.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 4/23/2018 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631